Title: To Thomas Jefferson from Gouverneur Morris, 12 June 1793
From: Morris, Gouverneur
To: Jefferson, Thomas



Dear Sir
Sainport 12 June 1793

This will accompany Duplicates of No. 30 and 31. I have now the Honor to transmit a Copy of the Decision made by the Municipality of Dunkerque on the third Instant respecting the Ship Fame which I receivd last night in a Letter from that Place of the seventh which informs me that the Ship was then sail’d. I have just now written to Mr. Le brun (who by the bye is en État d’arrestation) a Letter of Acknowlegement Copy whereof is enclos’d. I did this the more readily because I shall have new Complaints to make in all human Probability for in the best regulated Governments it is difficult to prevent the Violation of the Rights of neutral Powers and much more so where in the Tempests of a Revolution Government resembles more a Weather Cock, marking from whence the Hurricane arises than a tower to resist its Force. Whenever a good Opportunity presents itself I shall take the Liberty to hazard my Opinion on the late Events for I cannot yet say Revolution because it is not quite determin’d whether that shall be the conventional appellation of what pass’d in the End of May. I am with Esteem and Respect Dr Sir your obedient Servant

Gouv Morris

